Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-22-00180-CV

                                         Amanda JAFFE,
                                           Appellant

                                                v.

                                REPSOL OIL & GAS USA, LLC,
                                         Appellee

                   From the 36th Judicial District Court, McMullen County, Texas
                                 Trial Court No. M-18-0015-CV-A
                          Honorable Patrick L. Flanigan, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: October 19, 2022

DISMISSED

           Appellant Amanda Jaffe and appellee Repsol Oil & Gas USA, LLC filed a joint agreed

motion to dismiss the appeal, stating that the parties have reached a full and final settlement of

their claims in this appeal. Therefore, we grant the motion and dismiss the appeal, with each party

bearing its own costs of appeal. See TEX. R. APP. P. 42.1(a)(1), (d).

                                                 PER CURIAM